ON APPLICATION FOR REHEARING
In this matter two applications for rehearing have been filed, one by the plaintiffs-appellees and the other by the defendants-appellants. Plaintiffs-appellees suggest that we may have mistakingly assessed costs of the appeal against them. The point is well taken. As- the judgment appealed from was affirmed, and as there is no other consideration which might cause us to cast the appellees for costs, we intended to so cast the appellants and did the opposite inadvertently.
Accordingly, our original decree is recast so as to read as follows:
The judgment of the district court is affirmed. Costs of this appeal to be borne by the defendants-appellants.
As we adhere to our original opinion and decree in all other respects, both applications for rehearings are denied.
Decree recast; rehearings denied.